Exhibit 10.30

 

 

LOGO [g846805ex1030_p01.jpg]

JPMorgan Chase Bank, National Association

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

December 15, 2014

 

To: MEDNAX, INC.

1301 Concord Terrace

Sunrise, Florida 33323

 

Re: Master Confirmation—Uncollared Accelerated Share Repurchase

This master confirmation (this “Master Confirmation”), dated as of December 15,
2014, is intended to set forth certain terms and provisions of certain
Transactions (each, a “Transaction”) entered into from time to time between J.P.
Morgan Securities LLC (“JPMS”), as agent for JPMorgan Chase Bank, National
Association, London Branch (“JPMorgan”), and MEDNAX, INC., a Florida corporation
(“Counterparty”). This Master Confirmation, taken alone, is neither a commitment
by either party to enter into any Transaction nor evidence of a Transaction. The
additional terms of any particular Transaction shall be set forth in a
Supplemental Confirmation in the form of Schedule A hereto (a “Supplemental
Confirmation”), which shall reference this Master Confirmation and supplement,
form a part of, and be subject to this Master Confirmation. This Master
Confirmation and each Supplemental Confirmation together shall constitute a
“Confirmation” as referred to in the Agreement specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Counterparty and JPMorgan as to
the subject matter and terms of each Transaction to which this Master
Confirmation and such Supplemental Confirmation relate and shall supersede all
prior or contemporaneous written or oral communications with respect thereto.

This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the 2002 ISDA Master
Agreement (the “Agreement”) as if JPMorgan and Counterparty had executed the
Agreement on the date of this Master Confirmation (but without any Schedule
except for (i) the election of New York law as the governing law (without
reference to its choice of law provisions) and (ii) the election that Multiple
Transaction Netting will not apply to the Transactions).

The Transactions shall be the sole Transactions under the Agreement. If there
exists any ISDA Master Agreement between JPMorgan and Counterparty or any
confirmation or other agreement between JPMorgan and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between JPMorgan and
Counterparty at the date hereof or any date in the future, then notwithstanding
anything to the contrary in such ISDA Master Agreement, such confirmation or
agreement or any other agreement to which JPMorgan and Counterparty are parties,
the Transactions shall not be considered Transactions under, or otherwise
governed by, such existing or deemed ISDA Master Agreement, and the occurrence
of any Event of Default or Termination Event under the Agreement with respect to
either party or any Transaction shall not, by itself, give rise to any right or
obligation under any such other agreement or deemed agreement. Notwithstanding
anything to the contrary in any other agreement between the parties or their
Affiliates, the Transactions shall not be “Specified Transactions” (or similarly
treated) under any other agreement between the parties or their Affiliates.

All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Supplemental Confirmation except as
expressly modified herein or in the related Supplemental Confirmation.

 

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43240

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 25 Bank Street, Canary Wharf, London E14 5JP

Authorised by the Office of the Comptroller of the Currency in the jurisdiction
of the USA.

Authorised by the Prudential Regulation Authority. Subject to regulation by the
Financial Conduct

Authority and to limited regulation by the Prudential Regulation Authority.
Details about the

extent of our regulation by the Prudential Regulation Authority are available
from us on request.



--------------------------------------------------------------------------------

If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, such Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation;
(ii) this Master Confirmation; (iii) the Equity Definitions; and (iv) the
Agreement.

1. Each Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions. Set forth below are the terms and conditions that,
together with the terms and conditions set forth in the Supplemental
Confirmation relating to any Transaction, shall govern such Transaction.

 

General Terms.        

Trade Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.
 

Buyer:

   Counterparty  

Seller:

   JPMorgan  

Shares:

   The common stock of Counterparty, par value USD 0.01 per share (Exchange
symbol “MD”).  

Exchange:

   The New York Stock Exchange  

Related Exchange(s):

   All Exchanges.  

Prepayment/Variable Obligation:

   Applicable  

Prepayment Amount:

   For each Transaction, as set forth in the related Supplemental Confirmation.
 

Prepayment Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.
 

Contract Fee:

   For each Transaction, as set forth in the related Supplemental Confirmation.
On the Prepayment Date, Buyer shall pay Seller an amount in USD equal to the
Contract Fee in immediately available funds by wire transfer to an account
specified by Seller. Valuation.      VWAP Price:    For any Exchange Business
Day, the volume-weighted average price at which the Shares trade as reported in
the composite transactions for United States exchanges and quotation systems,
during the regular trading session for the Exchange on such Exchange Business
Day, excluding (i) trades that do not settle regular way, (ii) opening (regular
way) reported trades in the consolidated system on such Exchange Business Day,
(iii) trades that occur in the last ten minutes before the scheduled close of
trading on the Exchange on such Exchange Business Day and ten minutes before the
scheduled close of the primary trading in the market where the trade is
effected, and (iv) trades on such Exchange Business Day that do not satisfy the
requirements of Rule 10b-18(b)(3) under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), as determined in good faith by the Calculation
Agent (all such trades other than any trades described in clauses (i) to (iv)
above, “Rule 10b-18 Eligible Transactions”).

 

2



--------------------------------------------------------------------------------

              Counterparty acknowledges that the Calculation Agent may refer to
the Bloomberg Page “MD US <Equity> AQR SEC” (or any successor thereto), in its
judgment, for such Exchange Business Day to determine the VWAP Price.  

Forward Price:

   For each Transaction, the arithmetic average of the VWAP Prices for all of
the Calculation Dates in the Calculation Period for such Transaction, subject to
“Valuation Disruption” below.  

Forward Price Adjustment Amount:

   For each Transaction, as set forth in the related Supplemental Confirmation.
 

Calculation Period:

   For each Transaction, the period from, and including, the Calculation Period
Start Date for such Transaction to, and including, the Termination Date for such
Transaction.  

Calculation Period Start Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.
 

Termination Date:

   For each Transaction, the Scheduled Termination Date for such Transaction;
provided that JPMorgan shall have the right to designate any Calculation Date on
or after the First Acceleration Date to be the Termination Date (any such date,
an “Accelerated Termination Date”) for all or any amount at least equal to 25%
of the Prepayment Amount (such amount, the “Minimum Partial Acceleration
Amount”); provided that if the remaining portion of such Transaction corresponds
to an amount that is less than the Minimum Partial Acceleration Amount, JPMorgan
shall be entitled to accelerate such Transaction with respect to such full
amount, by delivering notice (an “Accelerated Notice”) to Counterparty of any
such designation prior to 6:00 p.m. (New York City time) on the Calculation Date
immediately following the designated Accelerated Termination Date. JPMorgan
shall specify in each Acceleration Notice the portion of the Prepayment Amount
that is subject to acceleration (which may be less than the full Prepayment
Amount). If the portion of the Prepayment Amount that is subject to acceleration
is less than the full Prepayment Amount, then the Calculation Agent shall make
such mechanical or administrative adjustments to the terms of the Transaction as
appropriate in order to take into account the occurrence of such Accelerated
Termination Date (including cumulative adjustments to take into account all
prior Accelerated Termination Dates).  

Calculation Dates:

   For each Transaction, any date that is both an Exchange Business Day and is
set forth as a Calculation Date in the related Supplemental Confirmation.  

Scheduled Termination Date:

   For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below.  

First Acceleration Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

 

3



--------------------------------------------------------------------------------

           Valuation Disruption:   

The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the
Calculation Period or Settlement Valuation Period” after the word “material,” in
the third line thereof.

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

     Notwithstanding anything to the contrary in the Equity Definitions, if a
Disrupted Day occurs (i) in the Calculation Period, the Calculation Agent may,
in its good faith and commercially reasonable discretion, postpone the Scheduled
Termination Date, or (ii) in the Settlement Valuation Period, the Calculation
Agent may extend the Settlement Valuation Period. The Calculation Agent may also
determine that such Disrupted Day is a Disrupted Day in full, in which case the
VWAP Price for such Disrupted Day shall not be included for purposes of
determining the Forward Price or the Settlement Price, as the case may be. Any
Exchange Business Day on which, as of the date hereof, the Exchange is scheduled
to close prior to its normal close of trading shall be deemed not to be an
Exchange Business Day; if a closure of the Exchange prior to its normal close of
trading on any Exchange Business Day is scheduled following the date hereof,
then such Exchange Business Day shall be deemed to be a Disrupted Day in full.  
   If a Disrupted Day occurs during the Calculation Period for any Transaction
or the Settlement Valuation Period for any Transaction, as the case may be, and
each of the nine immediately following Scheduled Trading Days is a Disrupted Day
(a “Disruption Event”), then the Calculation Agent, in its good faith and
commercially reasonable discretion, may deem such Disruption Event (and each
consecutive Disrupted Day thereafter) to be a Potential Adjustment Event in
respect of such Transaction. Settlement Terms.         Settlement Procedures:   
For each Transaction:      (i)    if the Number of Shares to be Delivered for
such Transaction is positive, Physical Settlement shall be applicable to such
Transaction; provided that JPMorgan does not, and shall not, make the agreement
or the representations set forth in Section 9.11 of the Equity Definitions
related to the restrictions imposed by applicable securities laws with respect
to any Shares delivered by JPMorgan to Counterparty under any Transaction; or  
   (ii)    if the Number of Shares to be Delivered for such Transaction is
negative, then the Counterparty Settlement Provisions in Annex A hereto shall
apply to such Transaction.

 

4



--------------------------------------------------------------------------------

          

Number of Shares to be Delivered:

   For each Transaction, a number of Shares (rounded down to the nearest whole
number) equal to (a)(i) the Prepayment Amount for such Transaction, divided by
(ii)(A) the Forward Price for such Transaction minus (B) the Forward Price
Adjustment Amount for such Transaction, minus (b) the number of Initial Shares
for such Transaction. For the avoidance of doubt, if the Forward Price
Adjustment Amount for any Transaction is a negative number, clause (a)(ii) of
the immediately preceding sentence shall be equal to (A) the Forward Price for
such Transaction, plus (B) the absolute value of the Forward Price Adjustment
Amount.  

Excess Dividend Amount:

   For the avoidance of doubt, all references to the Excess Dividend Amount
shall be deleted from Section 9.2(a)(iii) of the Equity Definitions.  

Settlement Date:

   For each Transaction, if the Number of Shares to be Delivered for all or such
portion of such Transaction is positive, the date that is one Settlement Cycle
immediately following the Termination Date for all or such portion of such
Transaction (the final Settlement Date, the “Final Settlement Date”).  

Settlement Currency:

   USD  

Initial Share Delivery:

   For each Transaction, JPMorgan shall deliver a number of Shares equal to the
Initial Shares for such Transaction to Counterparty on the Initial Share
Delivery Date for such Transaction in accordance with Section 9.4 of the Equity
Definitions, with such Initial Share Delivery Date deemed to be a “Settlement
Date” for purposes of such Section 9.4.  

Initial Share Delivery Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.
 

Initial Shares:

   For each Transaction, as set forth in the related Supplemental Confirmation.
Share Adjustments.      Potential Adjustment Event:    In addition to the events
described in Section 11.2(e) of the Equity Definitions, it shall constitute an
additional Potential Adjustment Event if (x) the Scheduled Termination Date for
any Transaction is postponed for at least three consecutive Scheduled Trading
Days pursuant to “Valuation Disruption” above (including, for the avoidance of
doubt, pursuant to Section 7 hereof), (y) a Regulatory Disruption as described
in Section 7 occurs and is continuing for at least three consecutive Scheduled
Trading Days or (z) a Disruption Event occurs. In the case of any event
described in clause (x), (y) or (z) above occurs, the Calculation Agent may, in
its commercially reasonable discretion, adjust any relevant terms of such

 

5



--------------------------------------------------------------------------------

     Transaction to account for the economic effect of such postponement,
Regulatory Disruption or Disruption Event, as the case may be, on the
Transaction.  

Excess Dividend:

   Any dividend or distribution on the Shares (other than any dividend or
distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) of the Equity Definitions or any Extraordinary Dividend).
“Extraordinary Dividend” means the per Share cash dividend or distribution, or a
portion thereof, declared by Counterparty on the Shares that is classified by
the board of directors of Counterparty as an “extraordinary” dividend.  

Consequences of Excess Dividend:

   The declaration by the Issuer of any Excess Dividend, the ex-dividend date
for which occurs or is scheduled to occur during the Relevant Dividend Period
for any Transaction shall constitute an Additional Termination Event in respect
of such Transaction, with Counterparty as the sole Affected Party and such
Transaction as the sole Affected Transaction.  

Method of Adjustment:

   Calculation Agent Adjustment  

Relevant Dividend Period:

   For each Transaction, the period from, and including, the Trade Date for such
Transaction to, and including, the Relevant Dividend Period End Date for such
Transaction.  

Relevant Dividend Period End Date:

   For each Transaction, if the Number of Shares to be Delivered for such
Transaction is negative, the last day of the Settlement Valuation Period;
otherwise, the Termination Date for such Transaction. Extraordinary Events.   
     Consequences of Merger Events:             (a) Share-for-Share:    Modified
Calculation Agent Adjustment       (b) Share-for-Other:    Modified Calculation
Agent Adjustment       (c) Share-for-Combined:    Modified Calculation Agent
Adjustment   Tender Offer:    Applicable; provided that (a) Section 12.1(l) of
the Equity Definitions shall be amended by (i) deleting the parenthetical in the
fifth line thereof, (ii) replacing “that” in the fifth line thereof with
“whether or not such announcement” and (iii) adding immediately after the words
“Tender Offer” in the fifth line thereof “, and any publicly announced change or
amendment to such an announcement (including, without limitation, the
announcement of an abandonment of such intention)” and (b) Sections 12.3(a) and
12.3(d) of the Equity Definitions shall each be amended by replacing each
occurrence of the words “Tender Offer Date” by “Announcement Date.”  
Consequences of Tender Offers:             (a) Share-for-Share:    Cancellation
and Payment

 

6



--------------------------------------------------------------------------------

      (b) Share-for-Other:    Cancellation and Payment       (c)
Share-for-Combined:    Cancellation and Payment  

Nationalization, Insolvency or Delisting:

   Cancellation and Payment; provided that in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it shall also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall be deemed to be the Exchange.  

Additional Disruption Events:

            (a) Change in Law:    Applicable; provided that Section 12.9(a)(ii)
of the Equity Definitions is hereby amended by replacing the word “Shares” where
it appears in clause (X) thereof with the words “Hedge Positions”; provided
further that Section 12.9(a)(ii) of the Equity Definitions is hereby amended by
replacing the parenthetical beginning after the word “regulation” in the second
line thereof with the words “(including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption or promulgation of new regulations
authorized or mandated by existing statute)”.       (b) Failure to Deliver:   
Applicable       (c) Insolvency Filing:    Applicable       (d) Loss of Stock
Borrow:    Applicable             Maximum Stock Loan Rate:    For each
Transaction, as set forth in the related Supplemental Confirmation.  
          Hedging Party:    JPMorgan             Determining Party:    JPMorgan
      (e) Hedging Disruption:    Applicable             Hedging Party:   
JPMorgan             Determining Party:    JPMorgan       (f) Increased Cost of
Hedging:    Applicable             Hedging Party:    JPMorgan  
          Determining Party:    JPMorgan  

(g) Increased Cost of Stock Borrow:

   Applicable             Initial Stock Loan Rate:    For each Transaction, as
set forth in the related Supplemental Confirmation.

 

7



--------------------------------------------------------------------------------

         Hedging Party: JPMorgan          Determining Party: JPMorgan Hedging
Adjustments: For the avoidance of doubt, whenever the Calculation Agent is
called upon to make an adjustment pursuant to the terms of this Confirmation or
the Equity Definitions to take into account the effect of an event, the
Calculation Agent shall make such adjustment in accordance with standard market
practice, assuming that JPMorgan maintains a commercially reasonable Hedge
Position.

Non-Reliance/Agreements and Acknowledgements Regarding Hedging
Activities/Additional Acknowledgements:

Applicable 2. Calculation Agent.

JPMorgan. Whenever the Calculation Agent is required to act or to exercise
judgment in any way with respect to any Transaction hereunder, it will do so in
good faith and in a commercially reasonable manner.

 

Upon receipt of written request from Counterparty, the Calculation Agent shall
promptly provide Counterparty with a written explanation describing in
reasonable detail any calculation, adjustment or determination made by it
(including any quotations, market data or information from internal or external
sources used in making such calculation, adjustment or determination, as the
case may be, but without disclosing JPMorgan’s proprietary models or other
information that may be proprietary or subject to contractual, legal or
regulatory obligations to not disclose such information), and shall use
commercially reasonable efforts to provide such written explanation within one
(1) Exchange Business Days from the receipt of such request. Additionally, upon
receipt of written request from Counterparty, the Calculation Agent shall
provide written reports on at least a monthly basis as to the occurrence of any
Market Disruption Event during such calendar month.

 

3. Account Details.

 

  (a) Account for payments to Counterparty:

 

     To be provided separately.

 

     Account for delivery of Shares to Counterparty:

 

     To be provided separately.

 

  (b) Account for payments to JPMorgan:

 

To be provided separately. Account for delivery of Shares to JPMorgan:

To be provided separately.

 

8



--------------------------------------------------------------------------------

4. Offices.

 

  (a) The Office of Counterparty for each Transaction is: Inapplicable,
Counterparty is not a Multibranch Party.

 

  (b) The Office of JPMorgan for each Transaction is: London

 

     JPMorgan Chase Bank, National Association

     London Branch

     P.O. Box 161

     60 Victoria Embankment

     London EC4Y 0JP

     England

 

5. Notices.

 

  (a) Address for notices or communications to Counterparty:

 

     To be provided separately.

 

  (b) Address for notices or communications to JPMorgan:

JPMorgan Chase Bank, National Association EDG Marketing Support Email:   
edg_notices@jpmorgan.com   

edg_ny_corporate_sales_support@jpmorgan.com

 

With a copy to: Sanjeet S. Dewal Executive Director Equity Derivatives Group
J.P. Morgan Securities LLC 383 Madison Avenue, 7th Floor New York, NY 10179
Telephone No: (212) 622-8783 Email: sanjeet.s.dewal@jpmorgan.com

 

6. Representations, Warranties and Agreements.

 

  (a) Additional Representations, Warranties and Covenants of Each Party. In
addition to the representations, warranties and covenants in the Agreement, each
party represents, warrants and covenants to the other party that:

 

  (i) It is an “eligible contract participant” (as such term is defined in the
Commodity Exchange Act, as amended).

 

  (ii) Each party acknowledges that the offer and sale of each Transaction to it
is intended to be exempt from registration under the Securities Act of 1933, as
amended (the “Securities Act”), by virtue of Section 4(2) thereof. Accordingly,
each party represents and warrants to the other that (A) it has the financial
ability to bear the economic risk of its investment in each Transaction and is
able to bear a total loss of its investment, (B) it is an “accredited investor”
as that term is defined under Regulation D under the Securities Act and (C) the
disposition of each Transaction is restricted under this Master Confirmation,
the Securities Act and state securities laws.

 

9



--------------------------------------------------------------------------------

  (b) Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to JPMorgan that:

 

  (i) As of the Trade Date for each Transaction hereunder, Counterparty is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Florida. Each of this Master Confirmation and the Supplemental
Confirmation for such Transaction has been duly authorized, executed and
delivered by Counterparty and (assuming due authorization, execution and
delivery thereof by JPMorgan) this Master Confirmation, as supplemented by such
Supplemental Confirmation, constitutes a valid and legally binding obligation of
Counterparty. Counterparty has all corporate power to enter into this Master
Confirmation and such Supplemental Confirmation and to consummate the
transactions contemplated hereby and thereby and to purchase the Shares and
deliver any Settlement Shares in accordance with the terms hereof and thereof.

 

  (ii) As of the Trade Date for each Transaction hereunder, the execution and
delivery by Counterparty of, and the performance by Counterparty of its
obligations under, this Master Confirmation and the Supplemental Confirmation
for such Transaction, and the consummation of the transactions herein and
therein contemplated, do not conflict with or violate (A) any provision of the
Amended and Restated Articles of Incorporation, by-laws or other constitutive
documents of Counterparty, (B) any statute or order, rule, regulation or
judgment of any court or governmental agency or body having jurisdiction over
Counterparty or any of its subsidiaries or any of their respective assets or
(C) any contractual restriction binding on or affecting Counterparty or any of
its subsidiaries or any of its assets, in any material respect.

 

  (iii) As of the Trade Date for each Transaction hereunder, all governmental
and other consents that are required to have been obtained by Counterparty with
respect to performance, execution and delivery of this Master Confirmation and
the Supplemental Confirmation for such Transaction have been obtained and are in
full force and effect and all conditions of any such consents have been complied
with in all material respects.

 

  (iv) As of the Trade Date for each Transaction hereunder, (A) such Transaction
is being entered into pursuant to a publicly disclosed Share buy-back program
and its Board of Directors has approved the use of derivatives to effect the
Share buy-back program, and (B) there is no internal policy of Counterparty,
whether written or oral, that would prohibit Counterparty from entering into any
aspect of such Transaction, including, without limitation, the purchases of
Shares to be made pursuant to such Transaction.

 

  (v) As of the Trade Date for each Transaction hereunder, the purchase or
writing of such Transaction and the transactions contemplated hereby will not
violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

 

  (vi) As of the Trade Date for each Transaction hereunder, it is not entering
into such Transaction, and as of the date of any election with respect to any
Transaction hereunder, it is not making such election, in each case (A) on the
basis of, and is not aware of, any material non-public information regarding
Counterparty or the Shares, (B) in anticipation of, in connection with, or to
facilitate, a distribution of its securities, a self tender offer or a
third-party tender offer in violation of the Exchange Act or (C) to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares).

 

  (vii) Counterparty (A) is capable of evaluating investment risks
independently, both in general and with regard to all transactions and
investment strategies involving a security or securities; (B) will exercise
independent judgment in evaluating the recommendations of any broker-dealer or
its associated persons, unless it has otherwise notified the broker-dealer in
writing; and (C) has total assets of at least USD 50,000,000 as of the date
hereof.

 

10



--------------------------------------------------------------------------------

  (viii) As of the Trade Date for each Transaction hereunder, and as of the date
of any election with respect to any Transaction hereunder, Counterparty is in
compliance with its reporting obligations under the Exchange Act and its most
recent Annual Report on Form 10-K, together with all reports subsequently filed
by it pursuant to the Exchange Act, taken together and as amended and
supplemented to the date of this representation, do not, as of their respective
filing dates, contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

  (ix) Counterparty has made, and will make, all filings required to be made by
it with the Securities and Exchange Commission, any securities exchange or any
other regulatory body with respect to each Transaction.

 

  (x) The Shares are not, and Counterparty will not cause the Shares to be,
subject to a “restricted period” (as defined in Regulation M promulgated under
the Exchange Act) at any time during any Regulation M Period (as defined below)
for any Transaction unless Counterparty has provided written notice to JPMorgan
of such restricted period not later than the Scheduled Trading Day immediately
preceding the first day of such “restricted period”; Counterparty acknowledges
that any such notice may cause a Disrupted Day to occur pursuant to Section 7
below; accordingly, Counterparty acknowledges that its delivery of such notice
must comply with the standards set forth in Section 8 below. Counterparty is not
currently contemplating any “distribution” (as defined in Regulation M
promulgated under the Exchange Act) of Shares, or any security for which Shares
are a “reference security” (as defined in Regulation M promulgated under the
Exchange Act). “Regulation M Period” means, for any Transaction, (A) the
Relevant Period (as defined below) for such Transaction, (B) the Settlement
Valuation Period, if any, for such Transaction and (C) the Seller Termination
Purchase Period (as defined below), if any, for such Transaction. “Relevant
Period” means, for any Transaction, the period commencing on the Calculation
Period Start Date for such Transaction and ending on the later of (1) the
earlier of (x) the Scheduled Termination Date and (y) the last Additional
Relevant Day (as specified in the related Supplemental Confirmation) for such
Transaction, or such earlier day as elected by JPMorgan and communicated to
Counterparty on such day (or, if later, the First Acceleration Date without
regard to any acceleration thereof pursuant to “Special Provisions for
Acquisition Transaction Announcements” below) and (2) if Section 15 is
applicable to such Transaction, the date on which all deliveries owed pursuant
to Section 15 have been made.

 

  (xi) As of the Trade Date, the Prepayment Date, the Initial Share Delivery
Date, the Settlement Date, any Cash Settlement Payment Date and any Settlement
Method Election Date for each Transaction, Counterparty is not, and will not be,
“insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase a number of Shares with a value equal
to the Prepayment Amount in compliance with the laws of the jurisdiction of
Counterparty’s incorporation.

 

  (xii) Counterparty is not, and after giving effect to each Transaction will
not be, required to register as an “investment company” as such term is defined
in the Investment Company Act of 1940, as amended.

 

  (xiii) Counterparty shall cooperate with JPMorgan, and execute and deliver, or
use its best efforts to cause to be executed and delivered, all such other
instruments, and to obtain all consents, approvals or authorizations of any
person, and take all such other actions as JPMorgan may reasonably request from
time to time, consistent with the terms of the Agreement, this Master
Confirmation and any Supplemental Confirmation, in order to effectuate the
purposes of the Agreement, this Master Confirmation, any Supplemental
Confirmation and any Transaction.

 

11



--------------------------------------------------------------------------------

  (xiv) Counterparty has not entered, and will not enter, into any repurchase
transaction (other than repurchases of Shares from employees and executives
pursuant to equity compensation plans for its employees or executives or related
agreements (collectively, “Equity Compensation Repurchases”) with respect to the
Shares (or any security convertible into or exchangeable for the Shares)
(including, without limitation, any agreements similar to the Transactions
described herein), except with JPMorgan or any of its affiliates, where any
initial hedge period, calculation period, relevant period, settlement valuation
period or seller termination purchase period (each however defined) in such
other transaction will overlap at any time (including, without limitation, as a
result of extensions in such initial hedge period, calculation period, relevant
period, settlement valuation period or seller termination purchase period as
provided in the relevant agreements) with any Relevant Period, any Settlement
Valuation Period (if applicable) or any Seller Termination Purchase Period (if
applicable) under this Master Confirmation. In the event that the initial hedge
period, relevant period, calculation period or settlement valuation period in
any other transaction overlaps with any Relevant Period, any Settlement
Valuation Period (if applicable) or any Seller Termination Purchase Period (if
applicable) under this Master Confirmation as a result of any postponement of
the Scheduled Termination Date or extension of the Settlement Valuation Period
pursuant to “Valuation Disruption” above or any analogous provision in such
other transaction, Counterparty shall promptly amend such other transaction to
avoid any such overlap.

 

  (xv) Counterparty shall, at least one day prior to the first day of the
Calculation Period, the Settlement Valuation Period, if any, or the Seller
Termination Purchase Period, if any, for any Transaction, notify JPMorgan of the
total number of Shares purchased in Rule 10b-18 purchases of blocks pursuant to
the once-a-week block exception set forth in paragraph (b)(4) of Rule 10b-18
under the Exchange Act (“Rule 10b-18”) by or for Counterparty or any of its
“affiliated purchasers” (as defined in Rule 10b-18) during each of the four
calendar weeks preceding such day and during the calendar week in which such day
occurs (“Rule 10b-18 purchase” and “blocks” each being used as defined in Rule
10b-18), which notice shall be substantially in the form set forth in Schedule B
hereto.

 

  (xvi) As of the Trade Date for each Transaction hereunder, and as of the date
of any election with respect to any Transaction hereunder, there has not been
any Merger Announcement (as defined below).

 

7. Regulatory Disruption. In the event that JPMorgan concludes, based on the
advice of counsel, that it is either legally necessary or appropriate with
respect to any legal, regulatory or self-regulatory requirements or related
policies and procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by JPMorgan but
provided that such policies and/or procedures are being implemented as a result
of such legal, regulatory or self-regulatory issues and are generally applicable
in similar situations and applied to any Transaction hereunder in a
non-discriminatory manner), for it to refrain from or decrease any market
activity on any Scheduled Trading Day or Days during the Calculation Period or,
if applicable, the Settlement Valuation Period, JPMorgan may by written notice
to Counterparty elect to deem that a Market Disruption Event has occurred and
will be continuing on such Scheduled Trading Day or Days. Upon request of the
Counterparty, JPMorgan shall provide reasonable detail to the Counterparty of
the legal, regulatory, or self-regulatory requirements that necessitated such
election; provided that (i) Counterparty agrees in connection with such request
to keep such information confidential and, except as otherwise provided herein,
not to disclose such information to third parties, and (ii) JPMorgan shall not
be required to disclose any information as may be prohibited under any legal,
regulatory, self-regulatory or contractual requirement applicable to JPMorgan.

 

8. 10b5-1 Plan. Counterparty represents, warrants and covenants to JPMorgan
that:

 

  (a)

Counterparty is entering into this Master Confirmation and each Transaction
hereunder in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any other
antifraud or anti-manipulation provisions of the

 

12



--------------------------------------------------------------------------------

  federal or applicable state securities laws and that it has not entered into
or altered and will not enter into or alter any corresponding or hedging
transaction or position with respect to the Shares. For the avoidance of doubt,
the parties hereto acknowledge that entry into any Other Specified Repurchase
Agreement (as defined below) shall not fall within the ambit of the previous
sentence. Counterparty acknowledges that it is the intent of the parties that
each Transaction entered into under this Master Confirmation comply with the
requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 and each
Transaction entered into under this Master Confirmation shall be interpreted to
comply with the requirements of Rule 10b5-1(c). “Other Specified Repurchase
Agreement” means, for any Transaction, any other prepaid variable share
repurchase transaction entered into on the Trade Date for such Transaction.

 

  (b) During the Calculation Period and the Settlement Valuation Period, if any,
for any Transaction and in connection with the delivery of any Alternative
Delivery Units for any Transaction, JPMorgan (or its agent or Affiliate) may
effect transactions in Shares in connection with such Transaction. The timing of
such transactions by JPMorgan, the price paid or received per Share pursuant to
such transactions and the manner in which such transactions are made, including,
without limitation, whether such transactions are made on any securities
exchange or privately, shall be within the sole judgment of JPMorgan.
Counterparty acknowledges and agrees that all such transactions shall be made in
JPMorgan’s sole judgment and for JPMorgan’s own account.

 

  (c) Counterparty does not have, and shall not attempt to exercise, any control
or influence over how, when or whether JPMorgan (or its agent or Affiliate)
makes any “purchases or sales” (within the meaning of Rule
10b5-1(c)(1)(i)(B)(3)) in connection with any Transaction, including, without
limitation, over how, when or whether JPMorgan (or its agent or Affiliate)
enters into any hedging transactions. Counterparty represents and warrants that
it has consulted with its own advisors as to the legal aspects of its adoption
and implementation of this Master Confirmation and each Supplemental
Confirmation under Rule 10b5-1.

 

  (d) Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation or any Supplemental
Confirmation must be effected in accordance with the requirements for the
amendment or termination of a “plan” as defined in Rule 10b5-1(c). Without
limiting the generality of the foregoing, any such amendment, modification,
waiver or termination shall be made in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5, and no such amendment,
modification or waiver shall be made at any time at which Counterparty or any
officer, director, manager or similar person of Counterparty is aware of any
material non-public information regarding Counterparty or the Shares.

 

  (e) Counterparty shall not, directly or indirectly, communicate any
information relating to the Shares or any Transaction (including, without
limitation, any notices required by Section 10(a)) to any employee of JPMorgan
or JPMS, other than as set forth in the Communications Procedures attached as
Annex B hereto.

 

9. Counterparty Purchases. Other than Equity Compensation Repurchases,
Counterparty (or any “affiliate” or “affiliated purchaser” as defined in Rule
10b-18) shall not, without the prior written consent of JPMorgan, directly or
indirectly (including, without limitation, by means of a derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or equivalent
interest, including, without limitation, a unit of beneficial interest in a
trust or limited partnership or a depository share), listed contracts on the
Shares or securities that are convertible into, or exchangeable or exercisable
for Shares (including, without limitation, any Rule 10b-18 purchases of blocks
(as defined in Rule 10b-18)) during any Relevant Period, any Settlement
Valuation Period (if applicable) or any Seller Termination Purchase Period (if
applicable), under this Master Confirmation except pursuant to any Other
Specified Repurchase Agreement that is intended to comply with the requirements
of Rule 10b5-1(c) of the Exchange Act.

 

13



--------------------------------------------------------------------------------

10. Special Provisions for Merger Transactions. Notwithstanding anything to the
contrary herein or in the Equity Definitions:

 

  (a) Counterparty agrees that it:

 

  (i) will not during the period commencing on the Trade Date for any
Transaction and ending on the last day of the Relevant Period or, if applicable,
the later of the last day of the Settlement Valuation Period and the last day of
the Seller Termination Purchase Period, for such Transaction make, or to the
extent within Counterparty’s control permit to be made, any public announcement
(as defined in Rule 165(f) under the Securities Act) of any Merger Transaction
or potential Merger Transaction (a “Merger Announcement”) unless such Merger
Announcement is made prior to the opening or after the close of the regular
trading session on the Exchange for the Shares;

 

  (ii) shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify JPMorgan following any such Merger
Announcement that such Merger Announcement has been made; and

 

  (iii) shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) provide JPMorgan with written notice
specifying (i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in
Rule 10b-18) during the three full calendar months immediately preceding the
announcement date of any Merger Transaction or potential Merger Transaction that
were not effected through JPMorgan or its Affiliates and (ii) the number of
Shares purchased pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange
Act for the three full calendar months preceding the announcement date of any
Merger Transaction or potential Merger Transaction. Such written notice shall be
deemed to be a certification by Counterparty to JPMorgan that such information
is true and correct in all material respects. In addition, Counterparty shall
promptly notify JPMorgan of the earlier to occur of the completion of such
transaction and the completion of the vote by target shareholders.

 

  (b) Counterparty acknowledges that any such Merger Announcement or delivery of
a notice with respect thereto may cause the terms of any Transaction to be
adjusted or such Transaction to be terminated; accordingly, Counterparty
acknowledges that its delivery of such notice must comply with the standards set
forth in Section 8 above.

 

  (c) Upon the occurrence of any Merger Announcement (whether made by
Counterparty or a third party), JPMorgan may make adjustments to the terms of
any Transaction, including, without limitation, the Scheduled Termination Date
or the Forward Price Adjustment Amount, and/or suspend the Calculation Period
and/or any Settlement Valuation Period.

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.

 

11. Special Provisions for Acquisition Transaction Announcements.
Notwithstanding anything to the contrary herein or in the Equity Definitions:

 

  (a) If an Acquisition Transaction Announcement occurs on or prior to the Final
Settlement Date for any Transaction, then the Calculation Agent shall make such
adjustments to the exercise, settlement, payment or any other terms of such
Transaction as the Calculation Agent determines appropriate (including, without
limitation and for the avoidance of doubt, adjustments that would allow the
Number of Shares to be Delivered to be less than zero), at such time or at
multiple times as the Calculation Agent determines appropriate, to account for
the economic effect on such Transaction of such event (including adjustments to
account for changes in volatility, expected dividends, stock loan rate, value of
any commercially reasonable Hedge Positions in connection with the Transaction
and liquidity relevant to the Shares or to such Transaction). If an Acquisition
Transaction Announcement occurs after the Trade Date, but prior to the First
Acceleration Date of any Transaction, the First Acceleration Date shall be the
date of such Acquisition Transaction Announcement. If the Number of Shares to be
Delivered for any settlement of any Transaction is a negative number, then the
terms of the Counterparty Settlement Provisions in Annex A hereto shall apply.

 

14



--------------------------------------------------------------------------------

  (b) “Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction or an event that, if consummated, would result in an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, (iv) any other announcement that in the reasonable judgment of the
Calculation Agent may result in an Acquisition Transaction, or (v) any
announcement of any change or amendment to any previous Acquisition Transaction
Announcement (including any announcement of the abandonment of any such
previously announced Acquisition Transaction, agreement, letter of intent,
understanding or intention). For the avoidance of doubt, announcements as used
in the definition of Acquisition Transaction Announcement refer to any public
announcement whether made by the Issuer or a third party.

 

  (c) “Acquisition Transaction” means (i) any Merger Event (for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “30%” and references to “50%” being replaced
by “75%” and without reference to the clause beginning immediately following the
definition of Reverse Merger therein to the end of such definition), Tender
Offer or Merger Transaction or any other transaction involving the merger of
Counterparty with or into any third party, (ii) the sale or transfer of all or
substantially all of the assets of Counterparty, (iii) a recapitalization,
reclassification, binding share exchange or other similar transaction with
respect to Counterparty, (iv) any acquisition by Counterparty or any of its
subsidiaries where the aggregate consideration transferable by Counterparty or
its subsidiaries exceeds 30% of the market capitalization of Counterparty,
(v) any lease, exchange, transfer, disposition (including, without limitation,
by way of spin-off or distribution) of assets (including, without limitation,
any capital stock or other ownership interests in subsidiaries) or other similar
event by Counterparty or any of its subsidiaries where the aggregate
consideration transferable or receivable by or to Counterparty or its
subsidiaries exceeds 30% of the market capitalization of Counterparty or
(vi) any transaction in which Counterparty or its board of directors has a legal
obligation to make a recommendation to its shareholders in respect of such
transaction (whether pursuant to Rule 14e-2 under the Exchange Act or
otherwise).

 

12. Acknowledgments.

 

  (a) The parties hereto intend for:

 

  (i) each Transaction to be a “securities contract” as defined in
Section 741(7) of the Bankruptcy Code and a “forward contract” as defined in
Section 101(25) of the Bankruptcy Code, and the parties hereto to be entitled to
the protections afforded by, among other Sections, Sections 362(b)(6),
362(b)(27), 362(o), 546(e), 546(j), 555, 556, 560 and 561 of the Bankruptcy
Code;

 

  (ii) the Agreement to be a “master netting agreement” as defined in
Section 101(38A) of the Bankruptcy Code;

 

  (iii) a party’s right to liquidate, terminate or accelerate any Transaction,
net out or offset termination values or payment amounts, and to exercise any
other remedies upon the occurrence of any Event of Default or Termination Event
under the Agreement with respect to the other party or any Extraordinary Event
that results in the termination or cancellation of any Transaction to constitute
a “contractual right” (as defined in the Bankruptcy Code); and

 

  (iv) all payments for, under or in connection with each Transaction, all
payments for the Shares (including, for the avoidance of doubt, payment of the
Prepayment Amount) and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).

 

15



--------------------------------------------------------------------------------

  (b) Counterparty acknowledges that:

 

  (i) during the term of any Transaction, JPMorgan and its Affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to such Transaction;

 

  (ii) JPMorgan and its Affiliates may also be active in the market for the
Shares and Share-linked transactions other than in connection with hedging
activities in relation to any Transaction;

 

  (iii) JPMorgan shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the VWAP Price;

 

  (iv) any market activities of JPMorgan and its Affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
Forward Price, VWAP Price and Settlement Price, each in a manner that may be
adverse to Counterparty; and

 

  (v) each Transaction is a derivatives transaction in which it has granted
JPMorgan an option; JPMorgan may purchase shares for its own account at an
average price that may be greater than, or less than, the price paid by
Counterparty under the terms of the related Transaction.

 

13. No Collateral, Netting or Setoff. Notwithstanding any provision of the
Agreement or any other agreement between the parties to the contrary, the
obligations of Counterparty hereunder are not secured by any collateral.
Obligations under any Transaction shall not be netted, recouped or set off
(including pursuant to Section 6 of the Agreement) against any other obligations
of the parties, whether arising under the Agreement, this Master Confirmation or
any Supplemental Confirmation, or under any other agreement between the parties
hereto, by operation of law or otherwise, and no other obligations of the
parties shall be netted, recouped or set off (including pursuant to Section 6 of
the Agreement) against obligations under any Transaction, whether arising under
the Agreement, this Master Confirmation or any Supplemental Confirmation, or
under any other agreement between the parties hereto, by operation of law or
otherwise, and each party hereby waives any such right of setoff, netting or
recoupment.

 

14. Delivery of Shares. Notwithstanding anything to the contrary herein,
JPMorgan may, by prior notice to Counterparty, satisfy its obligation to deliver
any Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.

 

15.

Alternative Termination Settlement. In the event that (a) an Early Termination
Date (whether as a result of an Event of Default or a Termination Event) occurs
or is designated with respect to any Transaction or (b) any Transaction is
cancelled or terminated upon the occurrence of an Extraordinary Event (except as
a result of (i) a Nationalization, Insolvency or Merger Event in which the
consideration to be paid to holders of Shares consists solely of cash, (ii) a
Merger Event or Tender Offer that is within Counterparty’s control, or (iii) an
Event of Default in which Counterparty is the Defaulting Party or a Termination
Event in which Counterparty is the Affected Party other than an Event of Default
of the type described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the
Agreement or a Termination Event of the type described in Section 5(b) of the
Agreement, in each case that resulted from an event or events outside
Counterparty’s control), if either party would owe any amount to the other party
pursuant to Section 6(d)(ii) of the Agreement or any Cancellation Amount
pursuant to Article 12 of the Equity Definitions (any such amount, a “Payment
Amount”), then, in lieu of any payment of such Payment Amount, unless
Counterparty makes an election to the contrary no later than the Early
Termination Date or the date on which such Transaction is terminated or
cancelled, Counterparty or JPMorgan, as the case may be, shall deliver to the
other party a number of Shares (or, in the case of a Nationalization, Insolvency
or Merger Event, a number of units, each comprising the number or amount of the
securities or property that a hypothetical holder of one Share would receive in
such Nationalization, Insolvency or Merger Event, as the case may be (each such
unit, an

 

16



--------------------------------------------------------------------------------

  “Alternative Delivery Unit”)) with a value equal to the Payment Amount, as
determined by the Calculation Agent over a commercially reasonable period of
time (and the parties agree that, in making such determination of value, the
Calculation Agent may take into account a number of factors, including, without
limitation, the market price of the Shares or Alternative Delivery Units on the
Early Termination Date or the date of early cancellation or termination, as the
case may be, and, if such delivery is made by JPMorgan, the prices at which
JPMorgan purchases Shares or Alternative Delivery Units on any Calculation Date
to fulfill its delivery obligations under this Section 15); provided that in
determining the composition of any Alternative Delivery Unit, if the relevant
Nationalization, Insolvency or Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash; and provided further that
Counterparty may elect that the provisions of this Section 15 above providing
for the delivery of Shares or Alternative Delivery Units, as the case may be,
shall not apply only if Counterparty represents and warrants to JPMorgan, in
writing on the date it notifies JPMorgan of such election, that, as of such
date, Counterparty is not aware of any material non-public information regarding
Counterparty or the Shares and is making such election in good faith and not as
part of a plan or scheme to evade compliance with the federal securities laws.
If delivery of Shares or Alternative Delivery Units, as the case may be,
pursuant to this Section 15 is to be made by Counterparty, paragraphs 2 through
7 of Annex A hereto shall apply as if (A) such delivery were a settlement of
such Transaction to which Net Share Settlement applied, (B) the Cash Settlement
Payment Date were the Early Termination Date or the date of early cancellation
or termination, as the case may be, and (C) the Forward Cash Settlement Amount
were equal to (x) zero minus (y) the Payment Amount owed by Counterparty. For
the avoidance of doubt, if Counterparty validly elects for the provisions of
this Section 15 relating to the delivery of Shares or Alternative Delivery
Units, as the case may be, not to apply to any Payment Amount, the provisions of
Article 12 of the Equity Definitions, or the provisions of Section 6(d)(ii) of
the Agreement, as the case may be, shall apply. If delivery of Shares or
Alternative Delivery Units, as the case may be, is to be made by JPMorgan
pursuant to this Section 15, the period during which JPMorgan purchases Shares
or Alternative Delivery Units to fulfill its delivery obligations under this
Section 15 shall be referred to as the “Seller Termination Purchase Period”.

 

16. Calculations and Payment Date upon Early Termination. The parties
acknowledge and agree that in calculating (a) the Close-Out Amount pursuant to
Section 6 of the Agreement and (b) the amount due upon cancellation or
termination of any Transaction (whether in whole or in part) pursuant to Article
12 of the Equity Definitions as a result of an Extraordinary Event, JPMorgan may
(but need not) determine such amount based on (i) expected losses assuming a
commercially reasonable (including, without limitation, with regard to
reasonable legal and regulatory guidelines and taking into account the existence
of any Other Specified Repurchase Transaction) risk bid were used to determine
loss or (ii) the price at which one or more market participants would offer to
sell to the Seller a block of shares of Common Stock equal in number to the
Seller’s hedge position in relation to the Transaction. Notwithstanding anything
to the contrary in Section 6(d)(ii) of the Agreement or Article 12 of the Equity
Definitions, all amounts calculated as being due in respect of an Early
Termination Date under Section 6(e) of the Agreement or upon cancellation or
termination of the relevant Transaction under Article 12 of the Equity
Definitions will be payable on the day that notice of the amount payable is
effective; provided that if Counterparty elects to receive or deliver Shares or
Alternative Delivery Units in accordance with Section 15, such Shares or
Alternative Delivery Units shall be delivered on a date selected by JPMorgan as
promptly as practicable.

 

17. Limit on Beneficial Ownership. Notwithstanding anything to the contrary in
this Master Confirmation, Counterparty acknowledges and agrees that, on any day,
JPMorgan shall not be obligated to receive from Counterparty any Shares, and
Counterparty shall not be entitled to deliver to JPMorgan any Shares, to the
extent (but only to the extent) that after such transactions JPMorgan’s ultimate
parent entity would directly or indirectly “beneficially own” (as such term is
defined for purposes of Section 13(d) of the Exchange Act) at any time on such
day in excess of 8% of the outstanding Shares. Any purported receipt of Shares
shall be void and have no effect to the extent (but only to the extent) that
after such receipt, JPMorgan’s ultimate parent entity would directly or
indirectly so beneficially own in excess of 8% of the outstanding Shares. If, on
any day, any receipt of Shares by JPMorgan is not effected, in whole or in part,
as a result of this Section 17, Counterparty’s obligations to deliver such
Shares shall not be extinguished and any such delivery shall be effected over
time by Counterparty as promptly as JPMorgan determines, such that after any
such delivery, JPMorgan’s ultimate parent entity would not directly or
indirectly beneficially own in excess of 8% of the outstanding Shares.

 

17



--------------------------------------------------------------------------------

18. Maximum Share Delivery. Notwithstanding anything to the contrary in this
Master Confirmation, in no event shall JPMorgan be required to deliver any
Shares, or any Shares or other securities comprising Alternative Delivery Units,
in respect of any Transaction in excess of the Maximum Number of Shares set
forth in the Supplemental Confirmation for such Transaction.

 

19. Additional Termination Events.

 

  (a) The occurrence of an event described in paragraph III of Annex B hereto
will constitute an Additional Termination Event, with Counterparty as the sole
Affected Party and the Transactions specified in such paragraph III as the
Affected Transactions.

 

  (b) Notwithstanding anything to the contrary in Section 6 of the Agreement, if
a Termination Price is specified in the Supplemental Confirmation for any
Transaction, then an Additional Termination Event will occur without any notice
or action by JPMorgan or Counterparty if the price of the Shares on the Exchange
at any time falls below such Termination Price, with Counterparty as the sole
Affected Party and such Transaction as the sole Affected Transaction.

 

20. Non-confidentiality. JPMorgan and Counterparty hereby acknowledge and agree
that, subject to Section 8(e), each is authorized to disclose every aspect of
this Master Confirmation, any Supplemental Confirmation and the transactions
contemplated hereby and thereby to any and all persons, without limitation of
any kind, and there are no express or implied agreements, arrangements or
understandings to the contrary.

 

21. Counterparty Indemnification. Counterparty agrees to indemnify and hold
harmless JPMorgan and its officers, directors, employees, Affiliates, advisors,
agents and controlling persons (each, an “Indemnified Person”) from and against
any and all losses, claims, damages and liabilities, joint or several
(collectively, “Obligations”), to which an Indemnified Person may become subject
arising out of or in connection with this Master Confirmation or any
Supplemental Confirmation, or any claim, litigation, investigation or proceeding
relating thereto and to reimburse, within 30 days, upon written request, each
such Indemnified Person for any reasonable legal or other expenses incurred in
connection with investigating, preparation for, providing evidence for or
defending any of the foregoing; provided, however, that Counterparty shall not
have any liability to any Indemnified Person to the extent that such Obligations
(a) are determined by a court of competent jurisdiction to have resulted from
the gross negligence or willful misconduct of such Indemnified Person (and in
such case, such Indemnified Person shall promptly return to Counterparty any
amounts previously expended by Counterparty hereunder) or (b) are trading losses
incurred by JPMorgan as part of its purchases or sales of Shares pursuant to
this Master Confirmation or any Supplemental Confirmation (unless such trading
losses are related solely to the breach of any agreement, term or covenant
herein).

 

22. Assignment and Transfer. Notwithstanding any other provision in this Master
Confirmation to the contrary requiring or allowing JPMorgan to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
JPMorgan may designate any of its Affiliates to purchase, sell, receive or
deliver such Shares or other securities and otherwise to perform JPMorgan’s
obligations in respect of any Transaction and any such designee may assume such
obligations. JPMorgan may assign the right to receive Settlement Shares to any
third party who may legally receive Settlement Shares. JPMorgan shall be
discharged of its obligations to Counterparty only to the extent of any such
performance. For the avoidance of doubt, JPMorgan hereby acknowledges that
notwithstanding any such designation hereunder, to the extent any of JPMorgan’s
obligations in respect of any Transaction are not completed by its designee,
JPMorgan shall be obligated to continue to perform or to cause any other of its
designees to perform in respect of such obligations.

 

23. Amendments to the Equity Definitions.

 

  (a) Section 11.2(a) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the words “a
material economic effect on the relevant Transaction”; and adding the phrase “or
such Transaction” at the end of the sentence.

 

18



--------------------------------------------------------------------------------

  (b) Section 11.2(c) of the Equity Definitions is hereby amended by
(i) replacing the words “a diluting or concentrative” with “a material economic”
in the fifth line thereof, (ii) adding the phrase “or such Transaction” after
the words “the relevant Shares” in the same sentence, (iii) deleting the words
“dilutive or concentrative” in the sixth to last line thereof, and (iv) deleting
the phrase “(provided that no adjustments will be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares)” and replacing it with the phrase “(and, for the
avoidance of doubt, adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares).”

 

  (c) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “a diluting or concentrative” and replacing them with the
words “a material”; and adding the phrase “or the relevant Transaction” at the
end of the sentence.

 

  (d) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

 

  (i) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and

 

  (ii) replacing the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

 

  (e) Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

 

  (i) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

 

  (ii) (1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other” and
(4) deleting clause (X) in the final sentence.

 

24. Extraordinary Dividend. If Counterparty declares any Extraordinary Dividend
that has an ex-dividend date during the period commencing on the Trade Date for
any Transaction and ending of the last day of the Relevant Period or, if
applicable, the later of the last day of the Settlement Valuation Period and the
last day of the Seller Termination Purchase Period, for such Transaction, then
prior to or on the date on which such Extraordinary Dividend is paid by
Counterparty to holders of record, Counterparty shall pay to JPMorgan, for each
Transaction under this Master Confirmation, an amount in cash equal to the
product of (i) the amount of such Extraordinary Dividend and (ii) the
theoretical short delta number of shares as of the opening of business on the
related ex-dividend date, as determined by the Calculation Agent, required for
JPMorgan to hedge its exposure to such Transaction.

 

25. Status of Claims in Bankruptcy. JPMorgan acknowledges and agrees that
neither this Master Confirmation nor any Supplemental Confirmation is intended
to convey to JPMorgan rights against Counterparty with respect to any
Transaction that are senior to the claims of common stockholders of Counterparty
in any United States bankruptcy proceedings of Counterparty; provided that
nothing herein shall limit or shall be deemed to limit JPMorgan’s right to
pursue remedies in the event of a breach by Counterparty of its obligations and
agreements with respect to any Transaction; provided further that nothing herein
shall limit or shall be deemed to limit JPMorgan’s rights in respect of any
transactions other than any Transaction.

 

26.

Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, nor
any similar legal certainty provision in any legislation enacted, or rule or
regulation promulgated, on or after the date of this Master Confirmation, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement any Supplemental
Confirmation, this Master Confirmation or the Agreement, as applicable, arising
from a

 

19



--------------------------------------------------------------------------------

  termination event, force majeure, illegality, increased costs, regulatory
change or similar event under any Supplemental Confirmation, this Master
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, without limitation, rights arising from Change in Law, Loss of Stock
Borrow, Increased Cost of Stock Borrow, Hedging Disruption, Increased Cost of
Hedging, or Illegality).

 

27. Role of Agent. Each party agrees and acknowledges that (a) JPMS, an
Affiliate of JPMorgan, has acted solely as agent and not as principal with
respect to this Master Confirmation and each Transaction and (b) JPMS has no
obligation or liability, by way of guaranty, endorsement or otherwise, in any
manner in respect of any Transaction (including, if applicable, in respect of
the settlement thereof). Each party agrees it will look solely to the other
party (or any guarantor in respect thereof) for performance of such other
party’s obligations under any Transaction. JPMS is authorized to act as agent
for JPMorgan.

 

28. Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE AGREEMENT, THIS MASTER CONFIRMATION, EACH
SUPPLEMENTAL CONFIRMATION, THE TRANSACTIONS HEREUNDER AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT, THIS MASTER CONFIRMATION AND ANY SUPPLEMENTAL
CONFIRMATION AND THE TRANSACTIONS HEREUNDER. EACH PARTY (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A SUIT,
ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THE TRANSACTIONS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
PROVIDED HEREIN.

 

29. Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.

 

20



--------------------------------------------------------------------------------

LOGO [g846805ex1030_p21.jpg]

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Master Confirmation and returning it to us.

 

Very truly yours,   J.P. MORGAN SECURITIES LLC, as agent for JPMorgan Chase
Bank, National Association   By:  

/s/ Sanjeet Dewal

  Authorized Signatory   Name:  

SANJEET DEWAL

EXECUTIVE DIRECTOR

 

Accepted and confirmed as of the date first set

forth above:

MEDNAX, INC. By:  

/s/ Vivian LopezBlanco

Authorized Signatory Name:   Vivian LopezBlanco

 

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43240

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 25 Bank Street, Canary Wharf, London E14 5JP

Authorised by the Office of the Comptroller of the Currency in the jurisdiction
of the USA.

Authorised by the Prudential Regulation Authority. Subject to regulation by the
Financial Conduct

Authority and to limited regulation by the Prudential Regulation Authority.
Details about the

extent of our regulation by the Prudential Regulation Authority are available
from us on request.



--------------------------------------------------------------------------------

LOGO [g846805ex1030_p22.jpg]

 

SCHEDULE A

FORM OF SUPPLEMENTAL CONFIRMATION

SERIES [    ], TRANCHE [    ]

JPMorgan Chase Bank, National Association

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

[            ], 20[    ]                    

 

To:   MEDNAX, INC.   1301 Concord Terrace   Sunrise, Florida 33323 Re:  
Supplemental Confirmation—Uncollared Accelerated Share Repurchase

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between J.P. Morgan Securities LLC,
as agent for JPMorgan Chase Bank, National Association, London Branch
(“JPMorgan”), and MEDNAX, INC., a Florida corporation (“Counterparty”) on the
Trade Date specified below. This Supplemental Confirmation is a binding contract
between JPMorgan and Counterparty as of the relevant Trade Date for the
Transaction referenced below.

1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation, dated as of December 15, 2014 (the “Master
Confirmation”), between JPMorgan and Counterparty, as amended and supplemented
from time to time. All provisions contained in the Master Confirmation govern
this Supplemental Confirmation except as expressly modified below.

2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

 

Trade Date:   [            ], 20[    ] Forward Price Adjustment Amount:   USD
[        ] Calculation Period Start Date:   [            ], 20[    ] Scheduled
Termination Date:   [            ], 20[    ] First Acceleration Date:  
[            ], 20[    ] Prepayment Amount:   USD [        ] Prepayment Date:  
[            ], 20[    ] Initial Shares:   [            ] Shares; provided that
if, in connection with the Transaction, JPMorgan is unable to borrow or
otherwise acquire a number of Shares equal to the Initial Shares for delivery to
Counterparty on the Initial Share Delivery Date, the Initial Shares delivered on
the Initial Share Delivery Date shall be reduced to such number of Shares that
JPMorgan is

 

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43240

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 25 Bank Street, Canary Wharf, London E14 5JP

Authorised by the Office of the Comptroller of the Currency in the jurisdiction
of the USA.

Authorised by the Prudential Regulation Authority. Subject to regulation by the
Financial Conduct

Authority and to limited regulation by the Prudential Regulation Authority.
Details about the

extent of our regulation by the Prudential Regulation Authority are available
from us on request.

 

A-1



--------------------------------------------------------------------------------

  able to so borrow or otherwise acquire. All Shares delivered to Counterparty
in respect of the Transaction pursuant to this paragraph shall be the “Initial
Shares” for purposes of “Number of Shares to be Delivered” in the Master
Confirmation. Initial Share Delivery Date:   [            ], 20[    ] Maximum
Stock Loan Rate:   [    ] basis points per annum Initial Stock Loan Rate:  
[    ] basis points per annum Maximum Number of Shares:   [            ]1 Shares
Contract Fee:   USD 0.00 Termination Price:   USD [        ] Additional Relevant
Days:   The [    ] Exchange Business Days immediately following the Calculation
Period. Reserved Shares:   Notwithstanding anything to the contrary in the
Master Confirmation, as of the date of this Supplemental Confirmation, the
Reserved Shares shall be equal to [            ] Shares.

2. Calculation Dates2:

 

1.       2.       3.   

Following the First Acceleration Date, each Exchange Business Day thereafter
shall be a Calculation Date.

4. Counterparty represents and warrants to JPMorgan that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs, except as set forth in any notice delivered pursuant to
Section 6(b)(xv) of the Master Confirmation.

5. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

 

1 To be approximately 50% of the total number of Shares outstanding on the Trade
Date.

2 Each Calculation Date before the minimum acceleration date shall be set forth
in the grid.

 

A-2



--------------------------------------------------------------------------------

LOGO [g846805ex1030_p24.jpg]

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Supplemental Confirmation and returning it to us.

 

 

Very truly yours,   J.P. MORGAN SECURITIES LLC, as agent for JPMorgan Chase
Bank, National Association   By:  

 

  Authorized Signatory   Name:

 

Accepted and confirmed as of the Trade Date: MEDNAX, INC. By:  

 

Authorized Signatory Name:

 

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43240

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 25 Bank Street, Canary Wharf, London E14 5JP

Authorised by the Office of the Comptroller of the Currency in the jurisdiction
of the USA.

Authorised by the Prudential Regulation Authority. Subject to regulation by the
Financial Conduct

Authority and to limited regulation by the Prudential Regulation Authority.
Details about the

extent of our regulation by the Prudential Regulation Authority are available
from us on request.

 

A-3



--------------------------------------------------------------------------------

SCHEDULE B

FORM OF CERTIFICATE OF RULE 10B-18 PURCHASES

[Letterhead of Counterparty]

JPMorgan Chase Bank, National Association

c/o J.P. Morgan Securities LLC

383 Madison Avenue

7th Floor

New York, New York 10172

 

Re: Uncollared Accelerated Share Repurchase

Ladies and Gentlemen:

In connection with our entry into the Master Confirmation, dated as of
December 15, 2014, between J.P. Morgan Securities LLC, as agent for JPMorgan
Chase Bank, National Association, London Branch, and MEDNAX, INC., a Florida
corporation, as amended and supplemented from time to time (the “Master
Confirmation”), we hereby represent that set forth below is the total number of
shares of our common stock purchased by or for us or any of our affiliated
purchasers in Rule 10b-18 purchases of blocks (all as defined in Rule 10b-18
under the Securities Exchange Act of 1934) pursuant to the once-a-week block
exception set forth in Rule 10b-18(b)(4) during the four full calendar weeks
immediately preceding the first day of the [Calculation Period][Settlement
Valuation Period][Seller Termination Purchase Period] (as defined in the Master
Confirmation) and the week during which the first day of such [Calculation
Period][Settlement Valuation Period][Seller Termination Purchase Period] occurs.

Number of Shares:                 

We understand that you will use this information in calculating trading volume
for purposes of Rule 10b-18.

Very truly yours,

 

MEDNAX, INC. By:  

 

Authorized Signatory Name:

 

B-1



--------------------------------------------------------------------------------

ANNEX A

COUNTERPARTY SETTLEMENT PROVISIONS

1. The following Counterparty Settlement Provisions shall apply to any
Transaction to the extent indicated under the Master Confirmation:

 

Settlement Currency:    USD Settlement Method Election:    Applicable; provided
that (i) Section 7.1 of the Equity Definitions is hereby amended by deleting the
word “Physical” in the sixth line thereof and replacing it with the words “Net
Share” and (ii) the Electing Party may make a settlement method election only if
the Electing Party represents and warrants to JPMorgan in writing on the date it
notifies JPMorgan of its election that, as of such date, the Electing Party is
not aware of any material non-public information regarding Counterparty or the
Shares and is electing the settlement method in good faith and not as part of a
plan or scheme to evade compliance with the federal securities laws. Electing
Party:    Counterparty Settlement Method Election Date:    The earlier of (i)
the Scheduled Termination Date and (ii) the second Exchange Business Day
immediately following the Accelerated Termination Date (in which case the
election under Section 7.1 of the Equity Definitions shall be made no later than
10 minutes prior to the open of trading on the Exchange on such second Exchange
Business Day), as the case may be (such earlier date, the “Scheduled Settlement
Election Date”), unless, on the Scheduled Settlement Election Date, Counterparty
is aware of any material, non-public information regarding Counterparty or the
Shares, in which case the Settlement Method Election Date shall be the earlier
of (x) the 30th calendar day immediately following the Scheduled Settlement
Election Date and (y) the first date immediately following the Scheduled
Settlement Election Date on which Counterparty is not aware of any material,
non-public information regarding Counterparty or the Shares. Default Settlement
Method:    Cash Settlement Forward Cash Settlement Amount:    An amount equal to
(a) the Number of Shares to be Delivered, multiplied by (b) the Settlement
Price. Settlement Price:    An amount equal to the sum of the average of the
VWAP Prices for the Calculation Dates in the Settlement Valuation Period, plus
USD 0.05, subject to Valuation Disruption as specified in the Master
Confirmation (in each case, plus interest on such amount during the Settlement
Averaging Period at the rate of interest for Counterparty’s long term, unsecured
and unsubordinated indebtedness, as determined by the Calculation Agent).
Settlement Valuation Period:    A number of Scheduled Trading Days selected by
JPMorgan in its reasonable discretion, beginning on the Scheduled

 

Annex A-1



--------------------------------------------------------------------------------

   Trading Day immediately following the earlier of (i) the Scheduled
Termination Date or (ii) the Exchange Business Day immediately following the
Termination Date. Cash Settlement:    If Cash Settlement is applicable, then
Buyer shall pay to JPMorgan the absolute value of the Forward Cash Settlement
Amount on the Cash Settlement Payment Date. Cash Settlement Payment Date:    The
Exchange Business Day immediately following the last day of the Settlement
Valuation Period. Net Share Settlement Procedures:    If Net Share Settlement is
applicable, Net Share Settlement shall be made in accordance with paragraphs 2
through 7 below.

2. Net Share Settlement shall be made by delivery on the Cash Settlement Payment
Date of a number of Shares satisfying the conditions set forth in paragraph 3
below (the “Registered Settlement Shares”), or a number of Shares not satisfying
such conditions (the “Unregistered Settlement Shares”), in either case with a
value equal to 101% (in the case of Registered Settlement Shares) or 105% (in
the case of Unregistered Settlement Shares) of the absolute value of the Forward
Cash Settlement Amount, with such Shares’ value based on the value thereof to
JPMorgan (which value shall, in the case of Unregistered Settlement Shares, take
into account a commercially reasonable illiquidity discount), in each case as
determined by the Calculation Agent. If all of the conditions for delivery of
either Registered Settlement Shares or Unregistered Settlement Shares have not
been satisfied, Cash Settlement shall be applicable in accordance with paragraph
1 above notwithstanding Counterparty’s election of Net Share Settlement.

3. Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:

(a) a registration statement covering public resale of the Registered Settlement
Shares by JPMorgan (the “Registration Statement”) shall have been filed with the
Securities and Exchange Commission under the Securities Act and been declared or
otherwise become effective on or prior to the date of delivery, and no stop
order shall be in effect with respect to the Registration Statement; a printed
prospectus relating to the Registered Settlement Shares (including, without
limitation, any prospectus supplement thereto, the “Prospectus”) shall have been
delivered to JPMorgan, in such quantities as JPMorgan shall reasonably have
requested, on or prior to the date of delivery;

(b) the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be reasonably satisfactory to JPMorgan;

(c) as of or prior to the date of delivery, JPMorgan and its agents shall have
been afforded a reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for underwritten offerings of
equity securities (subject, however, to execution by JPMorgan and Counterparty
of a customary non-disclosure agreement with respect to such due diligence
investigation) and the results of such investigation are satisfactory to
JPMorgan, in its discretion; and

(d) as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with JPMorgan in connection with the public resale
of the Registered Settlement Shares by JPMorgan substantially similar to
underwriting agreements customary for underwritten offerings of equity
securities, in form and substance satisfactory to JPMorgan, which Underwriting
Agreement shall include, without limitation, provisions substantially similar to
those contained in such underwriting agreements relating, without limitation, to
the indemnification of, and contribution in connection with the liability of the
parties and the provision of customary opinions, accountants’ comfort letters
and lawyers’ negative assurance letters.

4. If Counterparty delivers Unregistered Settlement Shares pursuant to paragraph
2 above:

(a) all Unregistered Settlement Shares shall be delivered to JPMorgan (or any
Affiliate of JPMorgan designated by JPMorgan) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(a)(2)
thereof;

 

Annex A-2



--------------------------------------------------------------------------------

(b) as of or prior to the date of delivery, JPMorgan and any potential purchaser
of any such shares from JPMorgan (or any Affiliate of JPMorgan designated by
JPMorgan) identified by JPMorgan shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements of equity securities
(including, without limitation, the right to have made available to them for
inspection all financial and other records, pertinent corporate documents and
other information reasonably requested by them); provided, however, that prior
to receiving or being granted access to any such information, Counterparty may
require any such potential purchaser to enter into a customary nondisclosure
agreement with Counterparty in respect of any such due diligence investigation;

(c) as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with JPMorgan (or any Affiliate of JPMorgan
designated by JPMorgan) in connection with the private placement of such shares
by Counterparty to JPMorgan (or any such Affiliate) and the private resale of
such shares by JPMorgan (or any such Affiliate), substantially similar to
private placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to
JPMorgan, which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements relating, without limitation, to the indemnification of, and
contribution in connection with the liability of the parties and the provision
of customary opinions, accountants’ comfort letters and lawyers’ negative
assurance letters, and shall provide for the payment by Counterparty of all
reasonable fees and actual, documented out-of-pocket expenses of JPMorgan (and
any such Affiliate) in connection with such resale, including, without
limitation, all reasonable fees and actual, documented out-of-pocket expenses of
counsel for JPMorgan, and shall contain representations, warranties, covenants
and agreements of Counterparty reasonably necessary or advisable to establish
and maintain the availability of an exemption from the registration requirements
of the Securities Act for such resales; and

(d) in connection with the private placement of such shares by Counterparty to
JPMorgan (or any such Affiliate) and the private resale of such shares by
JPMorgan (or any such Affiliate), Counterparty shall, if so requested by
JPMorgan, prepare, in cooperation with JPMorgan, a private placement memorandum
in form and substance reasonably satisfactory to JPMorgan.

5. JPMorgan, itself or through an Affiliate (the “Selling Agent”) or any
underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Counterparty to JPMorgan pursuant to paragraph 6 below commencing
on the Cash Settlement Payment Date and continuing until the date on which the
aggregate Net Proceeds (as such term is defined below) of such sales, as
determined by JPMorgan, is equal to the absolute value of the Forward Cash
Settlement Amount (such date, the “Final Resale Date”). If Counterparty is
prohibited by law or by contract from disclosing all material non-public
information known to Counterparty with respect to Counterparty and the Shares to
any potential purchasers of such Settlement Shares, then the sale of such
Settlement Shares shall not be required to commence until the earlier of (x) the
30th calendar day immediately following the Cash Settlement Payment Date and
(y) the first date immediately following the Cash Settlement Payment Date on
which Counterparty reasonably concludes that it is able to disclose such
information. If the proceeds of any sale(s) made by JPMorgan, the Selling Agent
or any underwriter(s), net of any commercially reasonable fees and commissions
(including, without limitation, underwriting or placement fees) customary for
similar transactions under the circumstances at the time of the offering,
together with commercially reasonable carrying charges and expenses incurred in
connection with the offer and sale of the Shares (including, without limitation,
the covering of any over-allotment or short position (syndicate or otherwise))
(the “Net Proceeds”) exceed the absolute value of the Forward Cash Settlement
Amount, JPMorgan will refund, in USD, such excess to Counterparty on the date
that is three (3) Currency Business Days following the Final Resale Date, and,
if any portion of the Settlement Shares remains unsold, JPMorgan shall return to
Counterparty on that date such unsold Shares.

6. If the Calculation Agent determines that the Net Proceeds received from the
sale of the Registered Settlement Shares or Unregistered Settlement Shares or
any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
absolute value of the Forward Cash Settlement Amount (the amount in USD by which
the Net Proceeds are less than the absolute value of the Forward Cash Settlement
Amount being the “Shortfall” and the date on which such determination is made,
the “Deficiency Determination Date”), Counterparty shall on the Exchange
Business Day next succeeding the Deficiency Determination Date (the “Makewhole
Notice Date”) deliver to JPMorgan, through the Selling Agent, a notice of
Counterparty’s election that Counterparty shall either (i) pay an amount in cash
equal to the Shortfall on the day that is one Currency Business Day after the
Makewhole Notice Date,

 

Annex A-3



--------------------------------------------------------------------------------

or (ii) deliver additional Shares. If Counterparty elects to deliver to JPMorgan
additional Shares, then Counterparty shall deliver additional Shares in
compliance with the terms and conditions of paragraph 3 or paragraph 4 above, as
the case may be (the “Makewhole Shares”), on the first Clearance System Business
Day which is also an Exchange Business Day following the Makewhole Notice Date
in such number as the Calculation Agent reasonably believes would have a market
value on that Exchange Business Day equal to the Shortfall. Such Makewhole
Shares shall be sold by JPMorgan in accordance with the provisions above;
provided that if the sum of the Net Proceeds from the sale of the originally
delivered Shares and the Net Proceeds from the sale of any Makewhole Shares is
less than the absolute value of the Forward Cash Settlement Amount then
Counterparty shall, at its election, either make such cash payment or deliver to
JPMorgan further Makewhole Shares until such Shortfall has been reduced to zero.

7. Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares for any Transaction be greater than the Reserved Shares minus
the amount of any Shares actually delivered by Counterparty under any other
Transaction under this Master Confirmation (the result of such calculation, the
“Capped Number”). Counterparty represents and warrants (which shall be deemed to
be repeated on each day that a Transaction is outstanding) that the Capped
Number is equal to or less than the number of Shares determined according to the
following formula:

A – B

 

Where    A =      the number of authorized but unissued shares of Counterparty
that are not reserved for future issuance on the date of the determination of
the Capped Number; and    B =      the maximum number of Shares required to be
delivered to third parties if Counterparty elected Net Share Settlement of all
transactions in the Shares (other than Transactions in the Shares under this
Master Confirmation) with all third parties that are then currently outstanding
and unexercised.

“Reserved Shares” means initially, 9,230,000 Shares. The Reserved Shares may be
increased or decreased in a Supplemental Confirmation.

If at any time, as a result of this paragraph 7, Counterparty fails to deliver
to JPMorgan any Settlement Shares, Counterparty shall, to the extent that
Counterparty has at such time authorized but unissued Shares not reserved for
other purposes, promptly notify JPMorgan thereof and deliver to JPMorgan a
number of Shares not previously delivered as a result of this paragraph 7.
Counterparty agrees to use its best efforts to cause the number of authorized
but unissued Shares to be increased, if necessary, to an amount sufficient to
permit Counterparty to fulfill its obligation to deliver any Settlement Shares.

 

Annex A-4



--------------------------------------------------------------------------------

ANNEX B

COMMUNICATIONS PROCEDURES

December 15, 2014                    

 

  I. Introduction

MEDNAX, INC. (“Counterparty”) and J.P. Morgan Securities LLC, as agent for
JPMorgan Chase Bank, National Association, London Branch (“JPMorgan”), have
adopted these communications procedures (the “Communications Procedures”) in
connection with entering into the Master Confirmation (the “Master
Confirmation”), dated as of December 15, 2014, between JPMorgan and Counterparty
relating to Uncollared Accelerated Share Repurchase transactions. These
Communications Procedures supplement, form part of, and are subject to the
Master Confirmation.

 

  II. Communications Rules

For each Transaction, from the Trade Date for such Transaction until the date
all payments or deliveries of Shares have been made with respect to such
Transaction, Counterparty and its Employees and Designees shall not engage in
any Program-Related Communication with, or disclose any Material Non-Public
Information to, any EDG Trading Personnel. Except as set forth in the preceding
sentence, the Master Confirmation shall not limit Counterparty and its Employees
and Designees in their communication with Affiliates and Employees of JPMorgan,
including, without limitation, Employees who are EDG Permitted Contacts.

 

  III. Termination

If, in the sole judgment of any EDG Trading Personnel or any Affiliate or
Employee of JPMorgan participating in any Communication with Counterparty or any
Employee or Designee of Counterparty, such Communication would not be permitted
by these Communications Procedures, such EDG Trading Personnel or Affiliate or
Employee of JPMorgan shall immediately terminate such Communication. In such
case, or if such EDG Trading Personnel or Affiliate or Employee of JPMorgan
determines following completion of any Communication with Counterparty or any
Employee or Designee of Counterparty that such Communication was not permitted
by these Communications Procedures, such EDG Trading Personnel or such Affiliate
or Employee of JPMorgan shall promptly consult with his or her supervisors and
with counsel for JPMorgan regarding such Communication. If, in the reasonable
judgment of JPMorgan’s counsel following such consultation, there is a
significant risk that such Communication could materially jeopardize the
availability of the affirmative defenses provided in Rule 10b5-1 under the
Exchange Act with respect to any ongoing or contemplated activities of JPMorgan
or its Affiliates in respect of any Transaction pursuant to the Master
Confirmation, it shall be an Additional Termination Event pursuant to
Section 19(a) of the Master Confirmation, with Counterparty as the sole Affected
Party and all Transactions under the Master Confirmation as Affected
Transactions.

 

  IV. Definitions

Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Master Confirmation. As used herein, the following words
and phrases shall have the following meanings:

“Communication” means any contact or communication (whether written, electronic,
oral or otherwise) between Counterparty or any of its Employees or Designees, on
the one hand, and JPMorgan or any of its Affiliates or Employees, on the other
hand.

“Designee” means a person designated, in writing or orally, by Counterparty to
communicate with JPMorgan on behalf of Counterparty.

“EDG Permitted Contact” means any of Mr. David Aidelson, Mr. Gregory Batista,
Mr. Brett Chalmers, Mr. Elliot Chalom, Mr. Sanjeet S. Dewal, Mr. Luke Marchese,
Mr. Steven Seltzer and Mr. James F. Smith or any of their designees; provided
that JPMorgan may, upon three Exchange Business Days’ notice to Counterparty,
amend the list of EDG Permitted Contacts by delivering a revised list of EDG
Permitted Contacts to Counterparty.

 

Annex B-1



--------------------------------------------------------------------------------

“EDG Trading Personnel” means Mr. Graham Orton, Mr. Michael Tatro and any other
Employee of the public side of the Equity Derivatives Group of J.P. Morgan
Chase & Co.; provided that JPMorgan may, upon three Exchange Business Days’
notice to Counterparty, amend the list of EDG Trading Personnel by delivering a
revised list of EDG Trading Personnel to Counterparty; and provided further
that, for the avoidance of doubt, the persons listed as EDG Permitted Contacts
are not EDG Trading Personnel.

“Employee” means, with respect to any entity, any owner, principal, officer,
director, employee or other agent or representative of such entity, and any
Affiliate of any of such owner, principal, officer, director, employee, agent or
representative.

“Material Non-Public Information” means information relating to Counterparty or
the Shares that (a) has not been widely disseminated by wire service, in one or
more newspapers of general circulation, by communication from Counterparty to
its shareholders or in a press release, or contained in a public filing made by
Counterparty with the Securities and Exchange Commission and (b) a reasonable
investor would consider to be of importance in making an investment decision to
buy, sell or hold Shares. For the avoidance of doubt and solely by way of
illustration, information should be presumed “material” if it relates to such
matters as dividend increases or decreases, earnings estimates, changes in
previously released earnings estimates, significant expansion or curtailment of
operations, a significant increase or decline of orders, significant merger or
acquisition proposals or agreements, significant new products or discoveries,
extraordinary borrowing, major litigation, liquidity problems, extraordinary
management developments, purchase or sale of substantial assets and similar
matters.

“Program-Related Communication” means any Communication the subject matter of
which relates to the Master Confirmation or any Transaction under the Master
Confirmation or any activities of JPMorgan (or any of its Affiliates) in respect
of the Master Confirmation or any Transaction under the Master Confirmation.

 

Annex B-2